                                                                                                                                                                ~)


~.'
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Pagelofl   5 /
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           v.                                       (For Offenses Committed On or After November 1, 1987)


                          Hemir Arredondo-Gallardo                                  CaseNumber: 3:19-mj-21949

                                                                                    Adam F. Do'         1~

                                                                                    Defendant's Attorne'v


      REGISTRATION NO. 75001298
      THE DEFENDANT:                                                                                   MAY 1 6 2019
       IZl pleaded guilty to count(s) 1 of Complaint                                    -· "'"''·',, ,. ,.,,---.,,.--.. ~n, 11n
                                                ~~~-'-~~~~~~~~~~~~-+--j;!:!,+i-".,..J..!,-".-J""-----"'--~~'-"'-J__-1-


       D Wasfioundgul. ltytocount(s)                                                 so-u=11':;·
                                                                                           "'i ·_:.- ' ·•  J-' .. , ' \..."''···'·.-"'''IA'''/:
                                                                                                                              "ORNIA
                                                                                                                    J ·., ,.,, '      I   , ..
                                                                                                                             . >:01 .....,,..
                                                                                                                                                 -· ' '   '
                                                                                                                                                                     ··-·:

           after a plea of not guilty.                                               ~'                                    /
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                             Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

       D The defendant has been found not guilty on count(s)
                                                                               ~------------------

       0 Count(s) ---~~-------------dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ~TIME SERVED.                             D ~---------days

       IZl   Assessment: $10 WAIVED lZI Fine: WAIVED
       IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
       D     Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Thursday, May 16, 2019
                                                                                 Date oflmposition of Sentence


                                                                                   ~,~
                                                                                 HONORABLE ROBERT A MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                          3:19-mj-21949
